 

Exhibit 10.197

 

FIRST AMENDMENT PURCHASE AND SALE AGREEMENT

 

This FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”)is entered
into this 15th day of December, 2014, by and between SENTINEL ACQUISITIONS
CORP., a Delaware corporation (“Purchaser”), and SH 23 HUNDRED TIC, LLC, a
Tennessee limited liability company (“SH”), BGF 23HUNDRED, LLC, a Delaware
limited liability company (“BGF”), and 23HUNDRED, LLC, a Delaware limited
liability company (“23Hundred”; and with SH and BGF, collectively referred to
herein as “Seller”).

 

WITNESSETH:

 

WHEREAS, Purchaser and Seller, entered into that certain Purchaser and Sale
Agreement dated December 10, 2014 (the “Agreement”), regarding the real property
located at 2300 Franklin Pike, Nashville, Tennessee 37204, and commonly known as
23Hundred Berry Hill (the “Property”); and

 

WHEREAS, Seller and Purchaser wish to enter into this Amendment to modify the
Agreement as set forth below.

 

NOW, THEREFORE, for and in consideration of the agreements set forth herein, the
sufficiency of which consideration is hereby acknowledged, the parties hereby
agree as follows:

 

1.       Recitals. The foregoing recitals are true and correct and are
incorporated herein by reference.

 

2.       General Provisions. All capitalized terms in this Amendment shall have
the same meaning as set forth in the Agreement, except if otherwise noted
herein. Except as expressly amended and modified by this Amendment, all of the
terms, covenants, conditions, and agreements of the Agreement shall remain in
full force and effect. In the event of any conflict between the provisions of
the Agreement and the provisions of this Amendment, this Amendment shall
control.

 

3.       Closing Date. Notwithstanding anything to the contrary in the
Agreement, the Inspection Date shall be December 17, 2014.

 

4.       Miscellaneous. The parties intend that faxed or scanned and emailed
signatures constitute original signatures and that a faxed or scanned and
emailed Amendment containing the signatures (original or copies) of Seller and
Purchaser is binding on the parties. This Amendment may be executed in multiple
counterparts, each counterpart of which shall be deemed an original and any of
which may be introduced into evidence or used for any purpose without the
production of the other counterpart or counterparts.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE.]

 

 

 

 

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO AGREEMENT]

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment under seal as of the day and year first above written.

 



SELLER:   SH 23HUNDRED TIC, LLC, a Tennessee limited liability company     By:
Stonehenge 23Hundred JV Member, LLC, a Tennessee limited liability company, its
sole member       By: Stonehenge 23Hundred Manager, LLC, a Tennessee limited
liability company, its Manager           By: /s/ Todd Jackovich         Todd
Jackovich, its Manager

 

BGF 23HUNDRED LLC, a Delaware limited liability company     By: Bluerock Growth
Fund, LLC, its sole member       By: Bluerock Fund Manager, LLC, its manager    
      By: /s/ Jordan Ruddy         Jordan Ruddy, its Authorized Signatory





 

23HUNDRED, LLC, a Delaware limited liability company     By: BR Stonehenge
23Hundred JV, LLC, its sole member       By: BR Berry Hill Managing Member, LLC,
its manager           By: BEMT Berry Hill, LLC, its manager                 By:
Bluerock Residential Holdings, L.P., its sole member                     By:
Bluerock Residential Growth REIT, Inc., its general partner                    
    By: /s/ Michael L. Konig               Michael L. Konig, its            
Senior Vice President and             Chief Operating Officer

 

[SIGNATURES CONTINUED ON TIIE FOLLOWING PAGE.]

 

 

 

  

[SIGNATURE PAGE TO FIRST AMENDMENT TO AGREEMENT (continued)]

 

  PURCHASER:       SENTINEL ACQUISITIONS CORP., a Delaware   corporation        
By: /s/ Noel G. Belli     Name: Noel G. Belli   Title: Vice President

 

[END OF SIGNATURES]

 

 

 

